Robinson, J.,
delivered the opinion of the Court.
The will of Eliza A. Taylor, was admitted to probate on the 9th of December, 1872, and on the petition of the caveator, now appellant, issues, involving the execution of the will, knowledge of its contents by the testatrix, fraud and undue influence, were sent to the Circuit Court for trial.
At the trial below, the caveator offered twelve prayers, the sixth, seventh, eighth and twelfth of which were refused, and the ninth was modified by the Court.
We have carefully examined the record before us, and have not been able to find a particle of evidence to support either of these rejected prayers. Proof was offered tending to show a want of testamentary capacity on the part of the testatrix, but this question was submitted to the jury, and all the instructions offered by the caveator, on this branch of the case, were granted by the Court. But there is no evidence from which the jury, in the exercise of a reasonable intelligence, could find either fraud or undue influence, or that the will was procured by persons standing in a confidential relation to the testatrix, or that the provisions of the will were the result of the suggestions or promptings of other persons, which the testatrix was un*430able to resist. This case, like every other case, must be tried by tbe law and the evidence, and the Court very properly refused to grant instructions to the jury, upon an assumed statement of facts, in support of ■ which no evidence had been offered by the caveator.
The twelfth prayer was also properly refused. In this State, the presumption of law is in favor of sanity, and the burthen of proof is upon the party impeaching a will for want of testamentary capacity. Where permanent insanity is proven, the burthen is shifted, and in such a case the person setting up the will, must prove the competency of the testator at the time of its execution.' The twelfth prayer of the caveator however asserts, that if the testatrix was- of unsound mind at any time prior to the date of the will, or within a, few years after that date, the burden of proof is shifted to the caveatee. Evidence in regard to the condition of the mind, subsequent to the execution of a will, is admissible for the purpose of shedding light upon the inquiry, and thereby to assist the jury in determining the general question of testamentary capacity. But the bare proof of mental unsoundness a feto years after the execution of a will, without regard to the nature and character of such unsoundness, whether it be of a permanent or temporary character, will not be sufficient to rebut the presumption of law in favor of sanity, and thereby shift the burthen of proof.
So far then as concerns this case, if the will in question was properly executed, and the testatrix was of “sound and disposing mind, memory and understanding, and capable of executing a valid deed or contract," that is to say, was capable of understanding the business she was engaged in, the nature and extent of the property she desired to dispose of, and the relative claims of those who were or should have been the objects of her bounty, and the same was her free and voluntary act, the jury were bound to find for the caveatee, and the Court so instructed the jury. *431The appellant, however, objects to this instruction, on the ground that it does not in, terms submit to the jury, the question whether the testatrix had knowledge of the contents of the will ? It is essential of course to the validity of every will, that the party making it should know and understand its contents, otherwise it is not his will. But where a person of sound mind executes a will, and the same is his free and voluntary act, the law presumes knowledge on his part of its contents. This presumption it is true, may he rebutted by the facts and circumstances surrounding its execution, and cases may arise in which it is proper to submit to the jury the distinct question, whether the testator understood its contents. Where, for instance, there are suspicious circumstances surrounding the execution of a will, made by a person suffering from extreme debility arising from old age or sickness, especially if he could neither read nor write; or where a will is prepared by a person standing in a confidential relation, and who is largely benefited by it, or even where the testator is of sound mind, if there be proof to show that he did not understand its contents, an extreme case however, .in these and other like instances, it may be proper for the jury to find affirmatively, that the testator understood the contents of the will.
But in the case before us, assuming that the testatrix was of sound mind, and that the will was her free and voluntary act, there is not a particle of proof to repel the presumption of knowledge of its contents. On the contrary, the evidence shows, that it was prepared by her attorney according to her directions, and then read over to her, and she said she understood it and was satisfied with its provisions. Under such circumstances the jury was hound by the presumption of law, in favor of knowledge of the contents of the will on the part of the testatrix.
“ Once get the facts admitted or proved,” says Sir J. P. Wilde, in Atter vs. Atkinson, 1 Probate and Divorce, 670, *432(Law Reports,) “that a testator is capable, and that there is no fraud, that the will was read over to' him and that he put his hand to it, and the question whether he knew and approved of its contents is answered."
(Decided 15th December, 1876.)
Finding no error in the rulings below, the judgment will he affirmed.

Judgment affirmed.